DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
All claims in the present application have effective filing dates prior to March 16, 2013. Therefore, the present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2020 has been entered.

Acknowledgements
Claims 1-20 are pending in the application.
Claims 7-20 remain withdrawn from consideration.
Claims 1-6 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").

Claim Rejections - 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is a hybrid claim and is, therefore, indefinite. See MPEP §2173.05(p) II. It is unclear if the claim is drawn to a product or a process. Evidence to support a position that the claim is drawn to a product includes the recitations of: “A system” in the preamble and “a first device …; and a second device” in the body of the claim. Evidence to support a position that the claim is drawn to a process includes the recitations of: “wherein the credential is generated by the second device by processing a second device artifact stored on the second device and updated based on a second transactional history between the first device and the second device stored on the second device.” It would not be possible for a potential infringer to determine whether possession of the claimed system was sufficient to infringe the claims or possession plus the claimed actions were necessary to infringe. Therefore, the Examiner concludes that the claims are hybrid claims, and, therefore, indefinite. For the purposes of determining patent eligibility and comparison with the prior art, the Examiner is treating the claim as a product claim. Note that amending as follows would obviate this rejection:
wherein the second device is configured to generate the credential by processing a second device artifact stored on the second device and updated based on a second transactional history between the first device and the second device stored on the second device 

Regarding claim 1, Applicant’s recitation “wherein the credential is generated by the second device by processing a second device artifact stored on the second device and updated based on a second transactional history between the first device and the second device stored on the second device” would have been unclear to a person 
Regarding claim 1, Applicant’s recitation “wherein the credential is generated by the second device by processing a second device artifact stored on the second device and updated based on a second transactional history between the first device and the second device stored on the second device” would have been unclear to a person having ordinary skill in the art at the time of the invention. This wherein clause recites functionality of and actions taken by the second device. However, nowhere in the claim is the second device recited as being part of the system. Nearly a third of the body of the claim is devoted to describing the second device, but that device does not actually appear to be part of the system. Therefore, it would be unclear to one of ordinary skill whether the second device is part of the system, or not. Assuming that it is not, then it is further unclear what limitation is required of the system by this recitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103(a) (pre-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, as understood by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over PayWords (as evidenced by Electronic Payment Systems for E-Commerce, 2nd Edition, O’Mahony et al, Ref. U on form PTO-892 mailed September 20, 2019).
PayWords discloses the claimed system, including:	
Claim Limitation
PayWords 
a first device comprising at least one processor
vendor computer
a second device
user computer
  wherein the at least one processor is configured to generate a verifier at the first device and receive a credential from the second device
H(W1) and W0 in Fig. 7.21 and associated text

"If the PayWord is valid, the hash should match the anchor of the chain (W0) found in the commitment." Section 7.3.5
  wherein the credential is generated by the second device by processing a second device artifact stored on the second device and updated based on a second transactional history between the first device and the second device stored on the second device
"user performs the following steps ... 3. Perform N repeated hashes ofWN. Each hash value forms one PayWord. SHA could be used as the hash function.4. The final chain will be: {W0, W1, W2, . . . . , WN}." Section 7.3.3
  wherein the tester is configured to determine if a transaction should be authorized based on a comparison between the credential and the verifier, wherein the comparison is performed responsive to a request for the transaction
"If the PayWord is valid, the hash should match the anchor of the chain (W0) found in the commitment." Section 7.3.5
  wherein the tester is further configured to transmit information indicative of the comparison to the second device
"Page costing 3 cents," Fig. 7.23

"Page costing 3 cents," Fig. 7.23
  wherein the credential is generated by the second device by processing a second device artifact stored on the second device and updated based on a second transactional history between the first device and the second device stored on the second device
"user performs the following steps ... 3. Perform N repeated hashes ofWN. Each hash value forms one PayWord. SHA could be used as the hash function.4. The final chain will be: {W0, W1, W2, . . . . , WN}." Section 7.3.3
wherein the first device is associated with a content provider
Vendor, Fig. 7.23
wherein the second device is associated with a content requester
Customer, Fig. 7.23
wherein the at least one processor comprises a first updater configured to modify at least a portion of the first artifact based on the first transactional history stored on the first device to generate a modified first artifact
"To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received. If W2 is valid, then the values will match, as shown in Figure 7.22." Section 7.3.5

"To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received. If W2 is valid, then the values will match, as shown in Figure 7.22." Section 7.3.5
wherein the second device comprises a second updater configured to modify at least a portion of the second artifact based on the transactional history stored on the second device to generate a modified second artifact
"user performs the following steps ... 3. Perform N repeated hashes ofWN. Each hash value forms one PayWord. SHA could be used as the hash function.4. The final chain will be: {W0, W1, W2, . . . . , WN}." Section 7.3.3
the second device further configured to store the modified second artifact in a memory of the second device
"user performs the following steps ... 3. Perform N repeated hashes ofWN. Each hash value forms one PayWord. SHA could be used as the hash function.4. The final chain will be: {W0, W1, W2, . . . . , WN}." Section 7.3.3
wherein the at least one processor is configured to retrieve the modified first artifact from the memory of the first device responsive to a request for a 


"To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received. If W2 is valid, then the values will match, as shown in Figure 7.22." Section 7.3.5
wherein the at least one processor is configured to generate the another verifier based on the modified first artifact
"To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received. If W2 is valid, then the values will match, as shown in Figure 7.22." Section 7.3.5
[wherein the at least one processor] is further configured to receive, from the second device, the another credential based on the modified second artifact
"To make a further 1-cent payment, the user will send W2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received. If W2 is valid, then the values will match, as shown in 


PayWords does not explicitly disclose “wherein the at least one processor comprises a tester and a content sender.” However, this difference is only found in the nonfunctional descriptive material and does not affect how the claimed invention functions (i.e., the descriptive material does not have any claimed function in the claimed system and serves merely as a label for system functionality). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify PayWords to include the tester and content sender, because such labels do not alter how the claimed system functions.

Response to Amendments and Arguments
The Examiner expresses his appreciation for Applicant’s specific citations to the specification indicating where Applicant believes support for the claim amendments can be found.  The Examiner's search for support for the claim amendments was not limited to these citations.
The 101 rejection is withdrawn in response to Applicant’s amendment.
The 112(b) rejections of the previous office action are withdrawn in response to Applicant’s amendment. However, note the new 112(b) rejection above.
Regarding the prior art rejection, Applicant argues that PayWords / O’Mahony fails to disclose “generate a verifier at the first device.” This appears to be based on a 2. The vendor then compares the value obtained by taking the hash of W2, H(W2) to the previous valid PayWord (W1) received” pg. 255). The remainder of Applicant’s arguments regarding the prior art assume a mapping of the user computer to the first device, which was not and is not the case. See the above claim mapping regarding the newly added limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685